Exhibit 10.37

EMPLOYMENT CONTRACT

THIS AGREEMENT is made and entered into as of July 1, 2008, by and between
Douglas G. Burkhardt, hereinafter referred to as “Employee”, and Key Tronic
Corporation, which has its principal place of business at N. 4424 Sullivan Road,
Spokane Valley, Washington, a Washington corporation, hereinafter referred to as
“Employer”.

RECITALS

WHEREAS, Employer is engaged in the business of contract manufacturing,
maintaining its principal office at N. 4424 Sullivan Road, Spokane Valley,
Washington; and

WHEREAS, Employee and Employer wish for the Employee to accept the position of
Vice President of Operations; and

WHEREAS, Employee and Employer now desire to enter into a written employment
contract between the parties;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein, the
parties hereto agree as follows:

1. EMPLOYMENT. Employer hereby employs Employee as its Vice President of
Operations, to exercise all ordinary and necessary duties as defined by the
President and the CEO of Employer, and Employee hereby accepts and agrees to
such employment, subject to the general supervision of the Employer’s President
and CEO and Board of Directors. Subject to the provisions of Section 9 of this
Agreement, Employer reserves the right to change Employee’s duties from time to
time as Employer deems necessary and appropriate as the business of Employer
evolves. Employer may, in its discretion, increase Employee’s salary or other
benefits without having to amend this Agreement and unless specified in writing
such changes in salary or benefits will not modify the term or termination
provisions of this Agreement. Employee recognizes that Employee’s employment is
at will. During the course of employment, both Employee and Employer have the
right to terminate Employee’s employment at any time, subject to the provisions
of Section 9 of this Agreement.

2. BEST EFFORTS OF EMPLOYEE. Employee agrees that Employee will at all times
fully, industriously, and to the best of Employee’s ability, experience, and
talent, perform all of the duties that may be required of and from Employee
pursuant to the express and implicit terms hereof, to the satisfaction of
Employer in the exercise of its sole discretion. Such duties shall be rendered
at the business address of Employer and at such other place or places Employer
and Employee shall, in good faith determine, as the interest, needs, business or
opportunity of Employer may require. Employee shall comply with all current
Employer policies, rules and regulations as adopted from time to time and all
specific directions of Employer.

 

1



--------------------------------------------------------------------------------

3. COMPENSATION OF EMPLOYEE. Employer shall pay Employee, and Employee shall
accept from Employer, effective as of July 1, 2008, as full compensation for
Employee’s services hereunder, $5,914.23 bi-weekly, paid in accordance with
Employer’s regular payroll policies.

Employee shall be eligible to participate in the benefits set forth below during
the term of his employment pursuant to the terms of the respective benefit
plans. Employee acknowledges that Employer may change its benefit plans in its
sole discretion.

a. Coverage for Employee and Employee’s dependents under Employer’s group
medical and group dental plans to the extent the same are provided to other
employees.

b. Participation in bonus incentive plans as may be offered by Employer to its
key employees from time to time.

c. Other company provided benefits such as holidays, sick leave, and group
insurance benefits as adopted by Employer and generally made available to
employees of Employer.

4. VACATION. Employee shall receive vacation during each year of employment in
accordance with Employer’s then existing personnel policy. Unused vacation time
from each year may accumulate in accordance with Employer’s then existing
personnel policy.

5. OTHER EMPLOYMENT. Employee shall devote his full time, attention, knowledge,
and skills to the business and interests of Employer, and Employer shall be
entitled to all benefits, profits, or other issues arising from or incident to
all work, services, and advice of Employee. Employee shall not, during the term
hereof, be interested directly or indirectly, in any manner, as partner,
officer, director, stockholder, advisor, employee, or in any other capacity in
any other business similar to Employer’s business. Nothing contained herein
shall be deemed to prevent or limit Employee from acquiring stock or other
securities of any corporation whose stock or securities are owned or are traded
on any public exchange, or from investing in real estate.

6. TRADE SECRETS. Employee shall not at any time, or in any manner, either
directly or indirectly, use, divulge, disclose, or communicate to any person,
firm, or corporation, in any manner whatsoever, any information containing any
matters affecting or relating to the business of Employer, including all
information without limiting the generality of the foregoing, regarding any of
its customers, the price it obtains or has obtained from the sale of its
products, or any other information concerning the business of Employer, its
manner of operation, plans, processes, or other data, without regard to whether
all of the foregoing matters will be deemed confidential, material, or
important, the parties hereto stipulating that as between them, the same are
important, material, and confidential, and gravely affect the effective and
successful conduct of the business of Employer, and Employer’s good will. Any
breach of the terms of this paragraph shall be a breach of this Agreement.

 

2



--------------------------------------------------------------------------------

7. TRADE SECRETS AFTER TERMINATION OF EMPLOYMENT. All the terms of Section 6
shall remain in full force and effect for the period of three (3) years after
the termination of Employee’s employment for any reason. Employee cannot offer
employment to current (current at time of termination) employees of Key Tronic
or induce them to leave Key Tronic for a period of one (1) year after
termination.

8. AGREEMENTS OUTSIDE OF CONTRACT. This Contract contains the complete agreement
concerning the employment arrangement and separation provisions between the
parties and shall, as of the effective date hereof, supersede all other written
or oral agreements between the parties. The parties stipulate that neither of
them have made any representation with respect to the subject matter of this
Agreement, or any representations including the execution and delivery hereof
except such representations as are specifically set forth in writing herein, and
each of the parties hereto acknowledges that such party has relied upon such
party’s own judgment in entering into this Agreement. The parties hereto further
acknowledge that any representations that may have heretofore been made by
either of them to the other are of no effect and that neither of them has relied
thereon in connection with this Agreement.

9. TERMINATION.

a) Employer’s Board of Directors, its President or CEO may, in their discretion,
terminate Employee’s employment at any time for any reason or for no reason.
After such termination, Employer shall pay Employee for Employee’s accumulated
unused vacation and, subject to the provisions below, Employer shall continue to
pay Employee’s base salary only in effect prior to termination for a period of
twelve (12) months after termination. Also, for the period during which any
salary payments are being made, Employer will provide, through COBRA, group
medical and dental plan coverage for Employee and Employee’s dependents as such
plans are then generally offered to employees of Employer. Employee may elect to
continue group medical coverage at the termination of severance benefits, for
the balance of any COBRA period, at Employee’s sole expense. Employee shall not
be entitled to receive any payments under any bonus, profit sharing or other
incentive compensation plan of Employer unless Employee is employed by Employer
on the date such payments are due to be paid.

b) No severance benefits will be provided if Employee elects to terminate his
employment or is terminated for cause. For purposes of this Agreement, “Cause”
means (i) conviction of a felony or misdemeanor involving moral turpitude;
(ii) engaging in illegal business practices or other practices contrary to the
written policies of the Company; (iii) misappropriation of assets of the
Company; (iv) continual or repeated insobriety or drug use; (v) continual or
repeated absence for reasons other than disability or sickness, (vi) fraud;
(vii) embezzlement; (viii) violation of the Company’s written conflict of
interest policies; and (ix) material breach of this Agreement.

c) All severance benefits including, but not limited to, the continuation of
salary payments in whole or in part, and all other payments made on Employee’s
behalf for group medical and dental coverage will terminate immediately upon
Employee’s employment by a third party at a base salary equal to or greater than
the base salary then being paid Employee by Employer. If Employee is paid a base
salary by a third party lower than that being paid by Employer, Employer shall
continue to pay the difference for the remainder of the period set forth in
Section 9(a) above, but Employer’s obligation to continue payments for medical
and dental coverage will terminate immediately upon employment by a third party.

 

3



--------------------------------------------------------------------------------

d) Any outstanding stock options held by Employee at termination of employment
shall be treated as provided for under the company Stock Option Plan by which
options were granted.

e) The provisions of Sections 6, 7, 9, 10, 11, 12 and 16 shall survive the
termination of this Agreement.

10. REMEDIES. Any breach or evasion of any of the terms of this Agreement by
either party hereto will result in immediate and irreparable injury to the other
party and will authorize recourse to injunctive relief and/or specific
performance, as well as to all other legal or equitable remedies to which such
injured party may be entitled hereunder.

11. COVENANT NOT TO COMPETE. In order to protect the value of Employer’s
business and of Employer’s stock, Employee covenants and agrees that Employee
will not, either directly or indirectly, own, manage, operate, join, control, or
participate in the ownership, management, operation or control of any business
which engages in any business similar to, or which competes with Employer, for a
period of one year after the termination of Employee’s employment.

Employee further covenants and agrees that Employee will not, during the period
of noncompetition, lend Employee’s credit or money for the purpose of
establishing or operating any such business described hereinabove, nor give
advice, either directly or indirectly, to any person, firm, association,
corporation, or other business entity engaged in or engaging in such business;
provided however, that Employee may trade, sell, or otherwise deal in
publicly-traded securities for Employee’s benefit.

12. RESTRICTIVE COVENANTS. The parties believe that the restrictive covenants
contained in Sections 5, 6, 7 and 11 of this Agreement are reasonable. However,
if any court having jurisdiction shall, at any time, hold such covenants to be
unenforceable or unreasonable, whether as to scope, territory, or period of time
as specified, then such court shall declare or determine the scope, territory,
or period of time which it deems reasonable.

13. SEVERABILITY. Except as otherwise provided in this Agreement, if any term or
provision of this Agreement shall to any extent be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall not be effected thereby, and each term and provision of this
Agreement shall be valid and be enforceable to the fullest extent permitted by
law.

14. CHOICE OF LAW. It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and pursuant to the laws of the State of
Washington.

 

4



--------------------------------------------------------------------------------

15. BINDING EFFECT. This agreement shall bind Employer and its successors,
assigns, agents, and representatives.

16. ATTORNEY’S FEES. If any action is commenced to enforce any of the provisions
of this Agreement, the prevailing party shall, in addition to its other
remedies, be entitled to recover reasonable attorney’s fees.

17. ADVICE OF COUNSEL. Employee acknowledges that Employee has had the
opportunity to consult with counsel of his own choosing in the negotiation and
preparation of this agreement; that employee has carefully read and fully
understands its contents and its legal effect; and that employee enters into
this agreement freely, voluntarily and without coercion.

IN WITNESS WHEREOF, the undersigned parties to this Agreement hereinabove
expressed, have entered into this Agreement without reservation and have read
the terms herein.

 

EMPLOYEE:     EMPLOYER:     Key Tronic Corporation

/s/ Douglas G. Burkhardt

     

Douglas G. Burkhardt

          By:  

/s/ Jack W. Oehlke

      Jack W. Oehlke     Its:  

President and CEO

 

WITNESS:

/s/ Curtis L. Erickson

 

5